Exhibit 10.4


Execution Version



FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF JUNE 9, 2014
AMONG
DIAMONDBACK ENERGY, INC.,
AS PARENT GUARANTOR


DIAMONDBACK O&G LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO


SOLE BOOK RUNNER AND SOLE LEAD ARRANGER
WELLS FARGO SECURITIES, LLC








--------------------------------------------------------------------------------




FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of June 9, 2014, is among: DIAMONDBACK ENERGY, INC., a
Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (the “Borrower”); each
of the undersigned guarantors (together with the Parent Guarantor, the
“Guarantors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Parent Guarantor, the Borrower, the Administrative Agent and the
Lenders are parties to that certain Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, modified or supplemented, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower has requested and all of the Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by replacing
or adding the following definitions, as applicable, with the following:
“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment dated as of June 9, 2014, as the same may be further
amended, modified or supplemented from time to time.


‘Borrowing Base’ means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c), Section
9.05(n)(iii), or Section 9.12(d).



1



--------------------------------------------------------------------------------

        

‘Casualty Event’ means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Parent Guarantor, the Borrower or any
of their Restricted Subsidiaries having a fair market value in excess of
$500,000.


‘Consolidated Net Income’ means with respect to the Parent Guarantor and the
Consolidated Restricted Subsidiaries, for any period of determination, the
aggregate of the net income (or loss) of the Parent Guarantor and the
Consolidated Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of an Unrestricted Subsidiary or any Person in
which the Parent Guarantor or any Consolidated Restricted Subsidiaries have an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Parent Guarantor and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such Unrestricted Subsidiary or other Person to the Parent Guarantor or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period and (e)
any gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns; and provided further that if the Parent Guarantor or
any Consolidated Restricted Subsidiary shall acquire or dispose of any Property
during such period or a Subsidiary shall be redesignated as either an
Unrestricted Subsidiary or a Restricted Subsidiary, then Consolidated Net Income
shall be calculated after giving pro forma effect to such acquisition,
disposition or redesignation, as if such acquisition, disposition or
redesignation had occurred on the first day of such period.


‘Consolidated Restricted Subsidiary’ means each Consolidated Subsidiary that is
a Restricted Subsidiary.


‘Consolidated Unrestricted Subsidiary’ means each Consolidated Subsidiary that
is an Unrestricted Subsidiary.



2



--------------------------------------------------------------------------------

        

‘Environmental Laws’ means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
Guarantor, the Borrower or any Restricted Subsidiaries are conducting, or at any
time have conducted business, or where any Property of the Parent Guarantor, the
Borrower or any Restricted Subsidiaries is located, including the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.


‘Excepted Liens’ means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-in and
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which

3



--------------------------------------------------------------------------------

        

are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, provided that any such
Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Parent Guarantor, the Borrower or their Restricted Subsidiaries or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Parent Guarantor, the Borrower or their
Restricted Subsidiaries to provide collateral to the depository institution; (f)
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any Property of the Parent Guarantor, the Borrower or their
Restricted Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Parent Guarantor, the Borrower or their Restricted Subsidiaries or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; provided, further that Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.


‘Guarantor’ means the Parent Guarantor and each Restricted Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).


‘Indebtedness’ means any and all amounts owing or to be owing by the Parent
Guarantor, the Borrower or any other Guarantor (whether direct or indirect

4



--------------------------------------------------------------------------------

        

(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
the Issuing Bank or any Lender under any Loan Document; (b) to any Secured Swap
Party under any Secured Swap Obligations (provided that notwithstanding anything
to the contrary herein or in any other Loan Document, “Indebtedness” shall not
include with respect to any Person any Excluded Swap Obligations of such
Person); (c) to any Cash Management Provider in respect of any Cash Management
Agreement and (d) all renewals, extensions and/or rearrangements of any of the
above.


‘Lien’ means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent Guarantor, the Borrower or any Restricted
Subsidiary shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.


‘Material Adverse Effect’ means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Parent Guarantor, the Borrower and their Restricted
Subsidiaries taken as a whole, (b) the ability of the Parent Guarantor, the
Borrower, any Restricted Subsidiaries or any other Guarantor to perform any of
its obligations under any Loan Document, (c) the validity or enforceability of
any Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, the Issuing Bank or any Lender under any Loan Document.


‘Material Indebtedness’ means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Parent
Guarantor, the Borrower or their Restricted Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Guarantor,
the Borrower or their Restricted Subsidiaries in respect of any Swap Agreement
at any time shall be the Swap Termination Value.



5



--------------------------------------------------------------------------------

        

‘Non-Recourse Debt’ means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: the holder or holders thereof (a) shall have recourse only
to, and shall have the right to require the obligations of such Unrestricted
Subsidiary to be performed, satisfied, and paid only out of, (i) the Property of
such Unrestricted Subsidiary and/or one or more other Unrestricted Subsidiaries
and/or any other Person (other than the Parent Guarantor, the Borrower and/or
any Restricted Subsidiary) and (ii) the Equity Interests of an Unrestricted
Subsidiary and (b) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Parent Guarantor, the Borrower or any
Restricted Subsidiary or to any of the Property of the Parent Guarantor, the
Borrower or any Restricted Subsidiary, in each case other than Equity Interests
held by them in Unrestricted Subsidiaries, whether for principal, interest,
fees, expenses or otherwise.


‘Permitted Refinancing Debt’ means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to repay,
repurchase, redeem, defease, refund, replace, acquire or otherwise retire or
refinance, all or part of any other Debt (the “Refinanced Debt”); provided that
(a) such new Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any accrued and unpaid interest on such Refinanced Debt and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt’s stated interest rate, fees, and premiums
are on “market” terms; (d) such new Debt does not contain covenants that, taken
as a whole, are materially more onerous to the Parent Guarantor, the Borrower
and the Restricted Subsidiaries than those imposed by the Refinanced Debt and
(e) if the Refinanced Debt (or any guarantee thereof) is subordinated in right
of payment to the Indebtedness (or, if applicable, the Guaranty Agreement), then
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the Guaranty Agreement) to at least the
same extent as the Refinanced Debt or is otherwise subordinated on terms
substantially reasonably satisfactory to the Administrative Agent.


‘Reserve Report’ means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Parent Guarantor the
Borrower and the Restricted Subsidiaries, together with a projection of the rate
of production and future net income, taxes, operating

6



--------------------------------------------------------------------------------

        

expenses and capital expenditures with respect thereto as of such date, based
upon the pricing assumptions consistent with the Administrative Agent’s lending
requirements at the time.


‘Restricted Payment’ means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Parent Guarantor, the Borrower or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Guarantor, the Borrower or any Restricted Subsidiary.


‘Restricted Subsidiary’ means any Subsidiary of the Parent Guarantor or the
Borrower that is not an Unrestricted Subsidiary.


‘Secured Swap Agreement’ means any Swap Agreement between the Parent Guarantor,
the Borrower or any Restricted Subsidiary and any Person that is entered into
prior to the time, or during the time, that such Person was a Lender or an
Affiliate of a Lender (including any such Swap Agreement in existence prior to
the date hereof), even if such Person ceases to be a Lender or an Affiliate of a
Lender for any reason (any such Person, a “Secured Swap Party”). For the
avoidance of doubt, for purposes of this definition and the definitions of
“Secured Swap Party” and “Secured Swap Obligations,” the term “Lender” includes
each Person that was a “Lender” under the Existing Credit Agreement at the
relevant time.


‘Total Debt’ means, at any date, all Debt of the Parent Guarantor and the
Consolidated Restricted Subsidiaries, excluding non-cash obligations under ASC
815.


‘Unrestricted Subsidiary’ means any Subsidiary of the Parent Guarantor or the
Borrower designated as such on Schedule 7.14 from time to time or which the
Parent Guarantor or the Borrower has designated in writing to the Administrative
Agent to be an Unrestricted Subsidiary pursuant to Section 9.19, until such time
as the Parent Guarantor or the Borrower redesignates such Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with this Agreement.
‘Viper MLP’ has the meaning assigned to such term in Section 9.05(n).”


2.2    Amendment to Section 2.07(a). Section 2.07(a) is hereby amended by
deleting the last sentence of such Section in its entirety and replacing it with
the following:

7



--------------------------------------------------------------------------------

        

“Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c), Section 9.05(n)(iii), or Section 9.12(d).”


2.3    Amendment to Section 2.07(d). Section 2.07(d) is hereby amended by
deleting the paragraph at the end of such Section and replacing it with the
following:
“Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), Section
8.13(c), Section 9.05(n)(iii), or Section 9.12, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.”


2.4    Amendment to Section 2.07(e). Section 2.07(e) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(e)    Potential Adjustment of Borrowing Base Upon Termination of Swap
Agreements. If the Borrower or any Restricted Subsidiary shall terminate or
create any off-setting positions which have the economic effect of terminating
any Swap Agreements (regardless of how evidenced) upon which the Lenders relied
in determining the Borrowing Base, and which would affect the Borrowing Base
(after giving effect to any replacement Swap Agreements), then, to the extent
required by the Majority Lenders within 10 Business Days of such termination,
the Borrowing Base shall be adjusted in an amount determined by the Majority
Lenders equal to the economic value of such Swap Agreements.”


2.5    Amendment to Section 2.08(a). Section 2.08(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its, or the Parent Guarantor’s,
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period; provided that the Borrower may not request the issuance,
amendment, renewal or extension of Letters of Credit hereunder if a Borrowing
Base Deficiency exists at such time or would exist as a result thereof. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything to the
contrary contained in this Agreement, Section 2.08 shall be subject to the terms
and conditions of Section 2.09 and Section 2.10.”

8



--------------------------------------------------------------------------------

        



2.6    Amendment to Section 2.08(j). Section 2.08(j) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Guarantor, the Borrower or any Restricted Subsidiary
described in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
an exclusive first priority and continuing perfected security interest in and
Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Parent Guarantor, the Borrower or any
Restricted Subsidiaries may now or hereafter have against any such beneficiary,
the Issuing Bank, the Administrative Agent, the Lenders or any other Person for
any reason whatsoever. Such deposit shall be held as collateral securing the
payment and performance of the obligations of the Parent Guarantor, the Borrower
and the other Guarantors under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments, if any, shall be made at
the option and sole discretion of the Administrative Agent, but subject to the
consent (not to be unreasonably withheld) of the Borrower and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits,

9



--------------------------------------------------------------------------------

        

if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Parent Guarantor, the Borrower and any Restricted Subsidiary under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.”


2.7    Amendment to Sections 3.04(c)(iii) and (iv). Sections 3.04(c)(iii) and
(iv) are hereby amended by deleting such Sections in theri entirety and
replacing them with the following:


“(iii)    Upon any adjustments to the Borrowing Base pursuant to Section
2.07(e), Section 2.07(f), Section 9.05(n)(iii), or Section 9.12(d), if the total
Revolving Credit Exposures exceeds the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the date of such
termination, creation of offsetting positions or designation or on the date on
which it receives cash proceeds as a result of such issuance or disposition;
provided that all payments required to be made pursuant to this Section
3.04(c)(iii) must be made on or prior to the Termination Date.


(iv)    Notwithstanding anything to the contrary herein, if the Borrower or any
of its Restricted Subsidiaries sells any Property when a Borrowing Base
Deficiency or Event of Default exists, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to the net cash proceeds
received from such sale, and (B) if any excess remains after prepaying all of
the Borrowings and there exists any LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to the lesser of such excess and the
amount of such LC Exposure to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date it or any Restricted Subsidiary receives cash
proceeds as a result of such sale; provided that all payments required to be
made pursuant to this Section 3.04(c)(iv) must be made on or prior to the
Termination Date.”


2.8    Amendment to Section 4.01(c). Section 4.01(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

10



--------------------------------------------------------------------------------

        



“(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Parent Guarantor, the Borrower or any Restricted Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Parent Guarantor and the Borrower consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Parent Guarantor or the Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Parent Guarantor or the Borrower in the amount of such participation.”


2.9    Amendment to Section 4.03. Section 4.03 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 4.03    Disposition of Proceeds. The Security Instruments contain an
assignment by the Parent Guarantor, the Borrower and/or the other Guarantors
unto and in favor of the Administrative Agent for the benefit of the Lenders of
all of the Borrower’s and/or each Guarantor’s interest in and to production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Parent Guarantor, the Borrower and the Restricted Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Parent Guarantor, the
Borrower and such Restricted Subsidiaries.”

11



--------------------------------------------------------------------------------

        



2.10    Amendment to Section 7.01. Section 7.01 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.01    Organization; Powers. Each of the Parent Guarantor, the
Borrower and the Restricted Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.”


2.11    Amendment to Section 7.03. Section 7.03 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Parent Guarantor, the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect other than
the recording and filing of the Security Instruments and financing statements as
required by this Agreement, (b) will not violate any applicable law or
regulation or charter, bylaws, limited liability company agreements or other
organizational documents of the Parent Guarantor, the Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, and (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Parent Guarantor, the Borrower or any Restricted Subsidiaries
or their Properties, or give rise to a right thereunder to require any payment
to be made by the Parent Guarantor, the Borrower or any Restricted Subsidiaries
and will not result in the creation or imposition of any Lien on any Property of
the Parent Guarantor, the Borrower or any Restricted Subsidiaries (other than
the Liens created by the Loan Documents).”


2.12    Amendment to Section 7.05. Section 7.05 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.05    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Parent Guarantor, the Borrower or any Restricted Subsidiary (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.”

12



--------------------------------------------------------------------------------

        



2.13    Amendment to Section 7.06. Section 7.06 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Parent Guarantor or the Borrower:


(a)    The Parent Guarantor, the Borrower and the Restricted Subsidiaries and
each of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;


(b)    The Parent Guarantor, the Borrower and the Restricted Subsidiaries have
obtained all Environmental Permits required for their respective operations and
each of their Properties, with all such Environmental Permits being currently in
full force and effect, and neither the Parent Guarantor, the Borrower nor any
Restricted Subsidiary has received any written notice or otherwise has knowledge
that any such existing Environmental Permit will be revoked or that any
application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;


(c)    There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to either the Parent Guarantor’s or the Borrower’s knowledge, threatened against
the Parent Guarantor, the Borrower or any Restricted Subsidiary or any of their
respective Properties or as a result of any operations at the Properties;


(d)    None of the Properties of the Parent Guarantor, the Borrower or any
Restricted Subsidiary contain or have contained any: (i) underground storage
tanks; (ii) asbestos-containing materials; (iii) landfills or dumps; (iv)
hazardous waste management units as defined pursuant to RCRA or any comparable
state law; or (v) sites on or nominated for the National Priority List
promulgated pursuant to CERCLA or any state remedial priority list promulgated
or published pursuant to any comparable state law;


(e)    There has been no Release or, to the Parent Guarantor’s or the Borrower’s
knowledge, threatened Release, of Hazardous Materials at, on, under or from any
of the Parent Guarantor’s, the Borrower’s or the Restricted Subsidiaries’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Borrower, none of such
Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property;

13



--------------------------------------------------------------------------------

        



(f)    Neither the Parent Guarantor, the Borrower nor any of the Restricted
Subsidiaries have received any written notice asserting an alleged liability or
obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Properties and, to the Parent Guarantor’s and the Borrower’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice;


(g)    There has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent Guarantor’s, the Borrower’s or the Restricted Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation; and


(h)    The Parent Guarantor and the Borrower has made available to Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Parent Guarantor’s, the
Borrower’s or the Restricted Subsidiaries’ possession or control and relating to
their respective Properties or operations thereon.”


2.14    Amendment to Section 7.07. Section 7.07 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.07    Compliance With Laws and Agreements; No Defaults.


(a)    The Parent Guarantor, the Borrower and each of the Restricted
Subsidiaries are in compliance with all Governmental Requirements applicable to
it or its Property and all agreements and other instruments binding upon it or
its Property, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property and the conduct of its business, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


(b)    Neither the Parent Guarantor, the Borrower nor any Restricted
Subsidiaries are in default nor has any event or circumstance occurred which,
but for the expiration of any applicable grace period or the giving of notice,
or both, would constitute a default or would require the Parent Guarantor, the
Borrower or any Restricted Subsidiaries to Redeem or make any offer to Redeem
under any indenture, note, credit agreement or instrument pursuant

14



--------------------------------------------------------------------------------

        

to which any Material Indebtedness is outstanding or by which the Parent
Guarantor, the Borrower or any Restricted Subsidiaries or any of their
Properties are bound.


(c)    No Default has occurred and is continuing.”


2.15    Amendment to Section 7.08. Section 7.08 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.08    Investment Company. Neither the Parent Guarantor, the Borrower
nor any Restricted Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.”


2.16    Amendment to Section 7.09. Section 7.09 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.09    Taxes. The Parent Guarantor, the Borrower and the Restricted
Subsidiaries have timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent Guarantor, the Borrower or
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Parent Guarantor, the
Borrower and the Restricted Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Parent Guarantor and
the Borrower, adequate. No Tax Lien has been filed and, to the knowledge of the
Parent Guarantor and the Borrower, no claim is being asserted with respect to
any such Tax or other such governmental charge.”


2.17    Amendment to Section 7.10. Section 7.10 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.10    ERISA.


(a)    The Parent Guarantor, the Borrower, the Restricted Subsidiaries and each
ERISA Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.


(b)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.


(c)    No act, omission or transaction has occurred which could result in
imposition on the Parent Guarantor, the Borrower, any Restricted Subsidiary or
any

15



--------------------------------------------------------------------------------

        

ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.


(d)    Full payment when due has been made of all amounts which the Parent
Guarantor, the Borrower, any Restricted Subsidiary or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof.


(e)    Neither the Parent Guarantor, the Borrower, any Restricted Subsidiary nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Parent Guarantor, the Borrower,
any Restricted Subsidiary or any ERISA Affiliate in its sole discretion at any
time without any material liability.


(f)    Neither the Parent Guarantor, the Borrower, any Restricted Subsidiary nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.”


2.18    Amendment to Section 7.11. Section 7.11 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.11    Disclosure; No Material Misstatement. The Parent Guarantor and
the Borrower have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it, or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent
Guarantor, the Borrower or any Restricted Subsidiary to the Administrative Agent
or any Lender or any of their Affiliates in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent Guarantor, and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. There is no fact
peculiar to the Parent Guarantor, the Borrower or any Restricted

16



--------------------------------------------------------------------------------

        

Subsidiary which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any Restricted
Subsidiary prior to, or on, the date hereof in connection with the transactions
contemplated hereby. There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Parent Guarantor, the Borrower and the Restricted
Subsidiaries and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Parent Guarantor, the Borrower and the Restricted Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.”


2.19    Amendment to Section 7.12. Section 7.12 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.12    Insurance. The Parent Guarantor and the Borrower have, and have
caused all of the Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.”


2.20    Amendment to Section 7.13. Section 7.13 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.13    Restriction on Liens. Neither the Parent Guarantor, the
Borrower nor any Restricted Subsidiary is a party to any material agreement or
arrangement (other than as permitted by Section 9.16), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.”


2.21    Amendment to Section 7.14. Section 7.14 is hereby amended by deleting
such Section in its entirety and replacing it with the following:



17



--------------------------------------------------------------------------------

        

“Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Parent
Guarantor and the Borrower have no Subsidiaries. Schedule 7.14 (as updated with
any written disclosures provided in writing to the Administrative Agent)
identifies each Subsidiary as either Restricted or Unrestricted, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary.”


2.22    Amendment to Section 7.16. Section 7.16 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.16    Properties, Titles, Etc.


(a)    The Parent Guarantor, the Borrower and the Restricted Subsidiaries have
good and defensible title to the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report and good title to all its personal Properties,
in each case, free and clear of all Liens except Liens permitted by Section
9.03. After giving full effect to the Excepted Liens, the Parent Guarantor, the
Borrower or the Restricted Subsidiary specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not in any material respect obligate the Parent Guarantor, the
Borrower or such Restricted Subsidiary to bear the costs and expenses relating
to the maintenance, development and operations of each such Property in an
amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Parent Guarantor’s, the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.


(b)    All material leases and agreements necessary for the conduct of the
business of the Parent Guarantor, the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.


(c)    The rights and Properties presently owned, leased or licensed by the
Parent Guarantor, the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Parent Guarantor, the Borrower and the
Restricted Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.


(d)    All of the Properties of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries which are reasonably necessary for the operation of

18



--------------------------------------------------------------------------------

        

their businesses are in good working condition and are maintained in accordance
with prudent business standards.


(e)    The Parent Guarantor, the Borrower and the Restricted Subsidiaries own,
or are licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Parent Guarantor, the Borrower and the Restricted Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Parent Guarantor, the Borrower and the Restricted
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.


2.23    Amendment to Section 7.17. Section 7.17 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.17    Maintenance of Property. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Parent
Guarantor, the Borrower and the Restricted Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Parent Guarantor, the Borrower and the Restricted
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (a) no Oil
and Gas Property of the Parent Guarantor, the Borrower or the Restricted
Subsidiaries is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Parent Guarantor, the Borrower or the Restricted
Subsidiaries are deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Parent Guarantor, the Borrower or such Restricted Subsidiary.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Parent
Guarantor, the Borrower or any Restricted Subsidiary that are necessary to
conduct

19



--------------------------------------------------------------------------------

        

normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Parent Guarantor, the Borrower or any Restricted Subsidiary, in a manner
consistent with the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ past practices (other than those the failure of which to maintain
in accordance with this Section 7.17 could not reasonably be expected to have a
Material Adverse Effect).


2.24    Amendment to Section 7.18. Section 7.18 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.18    Gas Imbalances, Prepayments. Except as set forth on the most
recent certificate delivered pursuant to Section 8.12(c), on a net basis there
are no gas imbalances, take or pay or other prepayments which would require the
Parent Guarantor, the Borrower or any Restricted Subsidiary to deliver
Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding 500,000 Mcf
of gas (on an mcf equivalent basis) in the aggregate.”


2.25    Amendment to Section 7.19. Section 7.19 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.19    Marketing of Production. Except for contracts either listed on
Schedule 7.19, disclosed in writing to the Administrative Agent or included in
the most recently delivered Reserve Report (with respect to all of which
contracts the Parent Guarantor and the Borrower represent that they or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days notice or less without penalty or detriment for the sale
of production from the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of longer than six (6) months from the date
hereof.”


2.26    Amendment to Section 7.20. Section 7.20 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.20    Swap Agreements. After the date hereof, each report required to
be delivered by the Parent Guarantor and the Borrower pursuant to Section
8.01(d) sets forth a true and complete list of all Swap Agreements of the Parent
Guarantor, the Borrower and each Restricted Subsidiary not listed on Schedule
7.20, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support

20



--------------------------------------------------------------------------------

        

agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.”


2.27    Amendment to Section 7.21. Section 7.21 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, exploration, production operations and development (including the
drilling and completion of producing wells) and (b) for general corporate
purposes of the Borrower and the Guarantors. The Borrower and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.”


2.28    Amendment to Section 7.22. Section 7.22 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.22    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, taken as a whole, will exceed the aggregate Debt of the
Parent Guarantor, the Borrower and the Restricted Subsidiaries, taken as a
whole, as the Debt becomes absolute and matures, (b) the Parent Guarantor and
the Borrower will not have incurred or intended to incur, and will not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) the
Parent Guarantor and the Borrower will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.”


2.29    Amendment to Section 7.23. Section 7.23 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.23    Foreign Corrupt Practices Act. Neither the Borrower nor any of
the Restricted Subsidiaries, nor any director, officer, agent, employee or
Affiliate of the Borrower or any of the Restricted Subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment,

21



--------------------------------------------------------------------------------

        

promise to pay or authorization of the payment of any money, or other property,
gift, promise to give, or authorization of the giving of anything of value to
any “foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower, its Subsidiaries and
its and their Affiliates have conducted their business in material compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.”


2.30    Amendment to Section 7.24. Section 7.24 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.24    OFAC. Neither the Borrower nor any of the Restricted
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of the Restricted Subsidiaries is currently subject to any
material U.S. sanctions administered by OFAC, and the Borrower will not directly
or indirectly use the proceeds from the Loans or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.”


2.31    Amendment to Section 8.01(d). Section 8.01(d) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(d)    Certificate of Financial Officer – Swap Agreements. Concurrently with
the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Parent Guarantor, the Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value therefor, any new
credit support agreements relating thereto not listed on Schedule 7.20, any
margin required or supplied under any credit support document, and the
counterparty to each such agreement.”


2.32    Amendment to Section 8.01(f). Section 8.01(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(f)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent Guarantor, the Borrower or any
Restricted Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Parent
Guarantor, the Borrower or any such Restricted Subsidiary, and a copy of any
response by the Parent Guarantor, the Borrower or any such Restricted Subsidiary
to such letter or report.”



22



--------------------------------------------------------------------------------

        

2.33    Amendment to Section 8.01(g). Section 8.01(g) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent Guarantor with the SEC, or
with any national securities exchange, or distributed by the Parent Guarantor to
its shareholders generally, as the case may be (it being understood that the
delivery by the Parent Guarantor of such reports, proxy statements and other
materials filed by the Parent Guarantor, the Borrower or a Restricted
Subsidiary, and notice to the Administrative Agent of such delivery, shall
satisfy the requirements of this Section 8.01(g) to the extent such reports,
proxy statements and other materials include the information specified herein).”


2.34    Amendment to Section 8.01(i). Section 8.01(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(i)    List of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from the Parent Guarantor, the Borrower and the
Restricted Subsidiaries.”


2.35    Amendment to Section 8.01(j). Section 8.01(j) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(j)    Notice of Sales of Oil and Gas Properties. In the event the Parent
Guarantor, the Borrower or any Restricted Subsidiary intends to sell, transfer,
assign or otherwise dispose of any Oil and Gas Properties or any Equity
Interests in any Restricted Subsidiary in accordance with Section 9.12(d), prior
written notice of such disposition, the price thereof and the anticipated date
of closing and any other details thereof reasonably requested by the
Administrative Agent or any Lender.”


2.36    Amendment to Section 8.01(n). Section 8.01(n) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(n)    Notice of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate of formation, limited liability company
agreement or any other organic document of the Parent Guarantor, the Borrower or
any Restricted Subsidiary.”


2.37    Amendment to Section 8.01(o). Section 8.01(o) is hereby amended by
deleting such Section in its entirety and replacing it with the following:



23



--------------------------------------------------------------------------------

        

“(o)    Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.”


2.38    Amendment to Section 8.01. Section 8.01 is hereby amended by adding the
following Section 8.01(p):


“(p)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Parent Guarantor, the Borrower or any Restricted Subsidiary
(including any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.”


2.39    Amendment to Section 8.03. Section 8.03 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.03    Existence; Conduct of Business. The Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.”


2.40    Amendment to Section 8.04. Section 8.04 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.04    Payment of Obligations. The Parent Guarantor and the Borrower
will, and will cause each of the Restricted Subsidiaries to, pay its
obligations, including Tax liabilities of the Parent Guarantor, the Borrower and
all of the Restricted Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Parent Guarantor, the Borrower or
such Restricted Subsidiaries has set aside on their books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in

24



--------------------------------------------------------------------------------

        

the seizure or levy of any Property of the Parent Guarantor, the Borrower or any
Restricted Subsidiary.”


2.41    Amendment to Section 8.05. Section 8.05 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.05    Performance of Obligations Under Loan Documents. The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Parent Guarantor and the Borrower will, and will cause each of the Restricted
Subsidiaries to, do and perform every act and discharge all of the obligations
to be performed and discharged by them under the Loan Documents, including,
without limitation, this Agreement, at the time or times and in the manner
specified.”


2.42    Amendment to Section 8.06. Section 8.06 is hereby amended by deleting
the initial sentence thereof and replacing it with the following:


“The Parent Guarantor and the Borrower, at their own expense, will, and will
cause each of the Restricted Subsidiaries to:”


2.43    Amendment to Section 8.07. Section 8.07 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.07    Insurance. The Parent Guarantors and the Borrower will, and
will cause each of the Restricted Subsidiaries to, maintain with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.”


2.44    Amendment to Section 8.08. Section 8.08 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.08    Books and Records. The Parent Guarantor and the Borrower will,
and will cause each of the Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The Parent
Guarantor and the Borrower will, and will cause each of the Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition

25



--------------------------------------------------------------------------------

        

with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.”


2.45    Amendment to Section 8.09. Section 8.09 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.09    Compliance With Laws. The Parent Guarantor and the Borrower
will, and will cause each of the Restricted Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
them or their Property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.”


2.46    Amendment to Section 8.10. Section 8.10 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.10    Environmental Matters.


(a)    The Parent Guarantor and the Borrower shall each, at its sole expense:
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and shall cause each Restricted Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the Parent
Guarantor’s, the Borrower’s or the Restricted Subsidiaries’ Properties or any
other property offsite the Property to the extent caused by the Parent
Guarantor’s, the Borrower’s or any of the Restricted Subsidiaries’ operations
except in compliance with applicable Environmental Laws, the Release or
threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all Environmental Permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Parent Guarantor’s, the Borrower’s or the Restricted
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Parent Guarantor’s, the Borrower’s or the
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; (v) conduct, and cause the Restricted Subsidiaries to conduct, their
respective operations

26



--------------------------------------------------------------------------------

        

and businesses in a manner that will not expose any Property or Person to
Hazardous Materials that could reasonably be expected to form the basis for a
claim for damages or compensation; and (vi) establish and implement, and shall
cause each Restricted Subsidiary to establish and implement, such procedures as
may be necessary to continuously determine and assure that the Parent
Guarantor’s, the Borrower’s and the Restricted Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.


(b)    The Parent Guarantor or the Borrower will promptly, but in no event later
than five days of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Parent Guarantor, the Borrower or the
Restricted Subsidiaries or their Properties of which the Parent Guarantor or the
Borrower has knowledge in connection with any Environmental Laws if the Parent
Guarantor or the Borrower reasonably anticipate that such action will result in
liability (whether individually or in the aggregate) in excess of $500,000 not
fully covered by insurance, subject to normal deductibles.


(c)    The Parent Guarantor and the Borrower will, and will cause each of the
Restricted Subsidiaries to, provide environmental assessments, audits and tests
in accordance with the most current version of the American Society of Testing
Materials standards (i) upon request by the Administrative Agent and the Lenders
no more than once per year (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), (ii) at any
time during an Event of Default and (iii) in connection with any future
acquisitions of Oil and Gas Properties or other Properties.”


2.47    Amendment to Section 8.11(a). Section 8.11(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(a)    The Parent Guarantor or the Borrower at its sole expense will, and will
cause the Restricted Subsidiaries to promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries, as the
case may be, in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be

27



--------------------------------------------------------------------------------

        

reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.”


2.48    Amendment to Section 8.12(a). Section 8.12(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(a)    On or before March 1st and September 1st of each year, commencing
September 1, 2014, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries as of the immediately preceding January
1st and July 1st. The Reserve Report as of January 1 of each year shall be
prepared by one or more Approved Petroleum Engineers, and the July 1 Reserve
Report of each year shall be prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.”


2.49    Amendment to Section 8.12(c). Section 8.12(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (ii) the Borrower or the Restricted Subsidiaries
own good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03, (iii) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Restricted Subsidiary to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (vi) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and demonstrating the percentage of the
total value of the Oil and Gas Properties that the value of such Mortgaged
Properties represent in compliance with Section 8.14(a).”



28



--------------------------------------------------------------------------------

        

2.50    Amendment to Section 8.14. Section 8.14 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.14    Additional Collateral; Additional Guarantors.


(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 80% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Parent Guarantor and the
Borrower shall, and shall cause the Restricted Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c),
to the Administrative Agent as security for the Indebtedness a first-priority
Lien interest (provided that Excepted Liens of the type described in clauses (a)
to (d) and (f) of the definition thereof may exist, but subject to the provisos
at the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 80% of such total
value. All such Liens will be created and perfected by and in accordance with
the provisions of deeds of trust, security agreements and financing statements
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).


(b)    The Parent Guarantor and the Borrower shall (i) cause each Restricted
Subsidiary that is not a party to the Guaranty Agreement to, promptly, but in
any event no later than 15 days after the formation or acquisition (or other
similar event) of such Restricted Subsidiary, execute and deliver a supplement
to the Guaranty Agreement whereby such Restricted Subsidiary will guarantee the
Indebtedness, (ii) pledge, or cause the applicable Restricted Subsidiary or
Restricted Subsidiaries to pledge, all of the Equity Interests of such new
Restricted Subsidiary (including, without limitation, delivery of any stock
certificates evidencing the Equity Interests of such Restricted Subsidiary,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof, if applicable) and (iii)
execute and deliver, and cause each Restricted Subsidiary to execute and
deliver, such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.”



29



--------------------------------------------------------------------------------

        

2.51    Amendment to Section 8.15. Section 8.15 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.15    ERISA Compliance. The Parent Guarantor and the Borrower will
promptly furnish and will cause the Restricted Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (i) promptly after the
filing thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Plan or any
trust created thereunder, (ii) immediately upon becoming aware of the occurrence
of any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Parent Guarantor, the Borrower,
the Restricted Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service or the Department of Labor with respect thereto.”


2.52    Amendment to Section 8.16. Section 8.16 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.16    Marketing Activities. The Parent Guarantor and the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Parent Guarantor, the Borrower or the
Restricted Subsidiaries that the Parent Guarantor, the Borrower or the
Restricted Subsidiaries have the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.”


2.53    Amendment to Section 8.17. Section 8.17 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 8.17    Swap Agreements. To the extent the Borrower or a Restricted
Subsidiary changes the material terms of any Swap Agreement, terminates any such
Swap Agreement or enters into a new Swap Agreement which has the effect of
creating an off-setting position, the Borrower will give the Lenders prompt
written

30



--------------------------------------------------------------------------------

        

notice of such event and concurrently with such notice the Majority Lenders
shall have the right to adjust the Borrowing Base in accordance with Section
2.07(e).”


2.54    Amendment to Article VIII. Article VIII is hereby amended by adding the
following Section 8.18:


“Section 8.18    Unrestricted Subsidiaries. The Borrower and the Parent
Guarantor will:


(a)    cause the management, business and affairs of its Subsidiaries to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Parent Guarantor, the Borrower and the Restricted Subsidiaries
to be commingled) so that each Unrestricted Subsidiary that is a corporation or
limited liability company will be treated as an entity separate and distinct
from the Parent Guarantor, the Borrower and the Restricted Subsidiaries.


(b)    not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries, other than non-recourse pledges of Equity Interests in
Unrestricted Subsidiaries granted to secure Debt of Unrestricted Subsidiaries.


(c)    not permit any Unrestricted Subsidiary to hold any Equity Interest in, or
any Debt of, the Parent Guarantor, the Borrower or any Restricted Subsidiary.”


2.55    Amendment to Section 9.01(b). Section 9.01(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(b)    Current Ratio. The Parent Guarantor will not permit, as of the last day
of any fiscal quarter beginning on the fiscal quarter ending September 30, 2013,
the ratio for the Parent Guarantor and the Consolidated Restricted Subsidiaries
of (i) consolidated current assets (including the unused amount of the total
Commitments, but excluding non-cash assets under the equivalent of ASC 815 under
GAAP) to (ii) consolidated current liabilities (excluding non-cash obligations
under the equivalent of ASC 815 under GAAP and current maturities under this
Agreement) to be less than 1.0 to 1.0.”


2.56    Amendment to Section 9.02. Section 9.02 is hereby amended by deleting
the initial sentence thereof and replacing it with the following:


“The Parent Guarantor and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or suffer to exist any Debt,
except:”

31



--------------------------------------------------------------------------------

        



2.57    Amendment to Section 9.02(b). Section 9.02(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(b)    Debt of the Borrower and its Restricted Subsidiaries existing on June 9,
2014 that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect thereof.”


2.58    Amendment to Section 9.02(f). Section 9.02(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(f)    intercompany Debt between the Borrower and a Guarantor or between
Guarantors or between the Borrower or a Restricted Subsidiary and the
Unrestricted Subsidiaries to the extent permitted by Section 9.05(n); provided
that such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or a Guarantor, and, provided further, that any
such Debt owed by the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.”


2.59    Amendment to Section 9.03. Section 9.03 is hereby amended by deleting
the initial sentence thereof and replacing it with the following:


“The Parent Guarantor and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of their Properties (now owned or hereafter acquired), except:”


2.60    Amendment to Section 9.03. Section 9.03 is hereby amended by adding the
following Section 9.03(h):


“(h)    Liens on Equity Interests in Unrestricted Subsidiaries.”


2.61    Amendment to Section 9.04. Section 9.04 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.04    Dividends, Distributions and Restricted Payments.


(a)    Restricted Payments. The Parent Guarantor and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its holders of Equity Interests or make any distribution of its
Property to its Equity Interest holders without the prior approval of the
Majority Lenders, except that (i) each of the Parent Guarantor, the Borrower and
the Restricted Subsidiaries may declare and pay dividends or distributions with
respect to its Equity Interests payable solely in additional Equity Interests
(other than Disqualified Capital Stock), (ii) any Restricted Subsidiary of the
Parent Guarantor may declare and pay dividends

32



--------------------------------------------------------------------------------

        

ratably with respect to its Equity Interests, (iii) the Parent Guarantor, the
Borrower and the Restricted Subsidiaries may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management, employees, directors and consultants of the Parent Guarantor, the
Borrower and their Subsidiaries, and (iv) the Parent Guarantor may declare and
pay dividends consisting of Equity Interests in Unrestricted Subsidiaries.”


(b)    Redemption of Senior Unsecured Notes; Amendment of Indenture. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prior to the date that is 91 days after the Maturity Date: (i)
make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem whether in whole or in part the Senior Unsecured Notes in
cash, in each case other than (A) Redemptions made from the proceeds of
Permitted Refinancing Debt, (B) Redemptions made from the proceeds of the sale
or issuance of Equity Interests by the Parent Guarantor if (i) no Default or
Event of Default has occurred and is continuing or would exist after giving
effect to such Redemption, and (ii) after giving effect to such Redemption, the
Borrower would have liquidity (which for the purpose of this Section 9.04(b)
shall be defined as undrawn availability under the then existing Borrowing Base,
unrestricted cash and cash equivalents) equal to or greater than the greater of
(x) 50% of availability under the then existing Borrowing Base and (y)
$50,000,000 and (C) Redemptions made in respect of a mandatory offer to Redeem
Senior Unsecured Notes arising out of a sale of Property of the Parent
Guarantor, the Borrower or any Restricted Subsidiary if such sale of Property is
made in compliance with Section 9.12(d), or (ii) amend, modify, waive or
otherwise change any of the terms of the Senior Unsecured Notes or any
indenture, agreement, instrument, certificate or other document relating to the
Senior Unsecured Notes incurred under Section 9.02(g) if (A) the effect thereof
would be to shorten its maturity or average life or increase the amount of any
payment of principal thereof or increase the rate or shorten any period for
payment of interest thereon, (B) such action requires the payment of a consent
fee (howsoever described, but excluding consent fees paid for an amendment in
connection with a tender offer or exchange offer with exit consent), provided
that the foregoing shall not prohibit the execution of supplemental indentures
associated with the incurrence of additional Senior Unsecured Notes to the
extent permitted by Section 9.02(g), (C) such action adds covenants, events of
default or other agreements to the extent more restrictive, taken as a whole,
than those contained in this Agreement, as determined by the board of directors
of the Parent Guarantor in its reasonable and good faith judgment, or (D) such
action adds collateral to secure the Senior Unsecured Notes.”


2.62    Amendment to Section 9.05. Section 9.05 is hereby amended by deleting
the initial sentence thereof and replacing it with the following:


“The Parent Guarantor and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, make or permit to remain outstanding any

33



--------------------------------------------------------------------------------

        

Investments in or to any Person, except that the foregoing restriction shall not
apply to:”


2.63    Amendment to Section 9.05(g). Section 9.05(g) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(g)    Subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Parent Guarantor, the
Borrower or one of the Restricted Subsidiaries with others in the ordinary
course of business; provided that (i) no Default or Event of Default exists at
the time of, or would exist after making any such Investment, (ii) any such
venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, (iii)
the interest in such venture is acquired in the ordinary course of business and
on fair and reasonable terms and (iv) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $10,000,000.”


2.64    Amendment to Section 9.05(i). Section 9.05(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(i)    Investments in stock, obligations or securities received in settlement
of debts arising from Investments permitted under this Section 9.05 owing to the
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Parent Guarantor, the
Borrower or any Restricted Subsidiary; provided that the Parent Guarantor or the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(i) exceeds $1,000,000 (measured by consideration paid at the time
such Investment is received).”


2.65    Amendment to Section 9.05. Section 9.05 is hereby amended by adding the
following Section 9.05(n):


“(n)    Investments made by the Borrower or any Restricted Subsidiary (i)
consisting of the designation as Unrestricted Subsidiaries of Viper Energy
Partners LLC, Viper Energy Partners GP LLC, and Viper Energy Partners LP (such
Unrestricted Subsidiaries, the “Viper MLP”), provided that at the time of
designation thereof, such entities shall not own any material assets other than
(A) those certain royalty interests and other rights and property acquired
pursuant to that certain Purchase and Sale Agreement, dated as of August 28,
2013, by and between Ibex Mineral Resources, LLC and Beehive Partners, LLC, as
sellers, and Diamondback E&P LLC, as buyer, (B) certain mineral interests in
Midland County, Texas and

34



--------------------------------------------------------------------------------

        

related rights and property acquired prior to June 1, 2014 and having an
aggregate purchase price not in excess of $4,000,000, and (C) cash, accounts
receivable and other assets having an aggregate value not in excess of
$10,500,000, (ii) consisting of dispositions of Equity Interests in Unrestricted
Subsidiaries that are contributed to the capital of, or that are exchanged for
or used to purchase Equity Interests in, other Unrestricted Subsidiaries (and
any Equity Interests received upon such contribution, exchange or purchase), and
(iii) in any Unrestricted Subsidiary (including the designation of a Subsidiary
as an Unrestricted Subsidiary), provided that, in the case of this clause (iii),
(A) if such Investment consists of Oil and Gas Property or a Subsidiary owning
Oil and Gas Properties included in the most recently delivered Reserve Report
during any period between two successive Scheduled Redetermination Dates and
such Oil and Gas Properties have a fair market value in excess of five percent
(5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, then the Borrowing Base
shall be reduced, effective immediately upon such Investment, by an amount equal
to the value, if any, assigned such Oil and Gas Properties in the most recently
delivered Reserve Report, (B) such Investment may consist of or include surface
acreage related to Oil and Gas Properties owned or to be owned by the Viper MLP
in an aggregate value under this clause (n)(iii)(B) not to exceed $45,000,000,
(C) if such Investment consists of or includes Properties not described in
clauses (n)(iii)(A) and (n)(iii)(B), the aggregate fair market value of all such
Investments not described in clauses (n)(iii)(A) and (n)(iii)(B) shall be
limited to the sum of (I) $10,000,000 plus (II) the aggregate amount of cash and
the fair market value of Properties received by the Borrower and the Restricted
Subsidiaries as dividends or distributions from Unrestricted Subsidiaries
(including amounts treated as cash dividends under Section 9.19(c) upon
designation of an Unrestricted Subsidiary as a Restricted Subsidiary); provided
that amounts received by the Borrower and the Restricted Subsidiaries pursuant
to this clause (II) may only be counted in determining the amount of Investments
that may be made in the Unrestricted Subsidiary (and its successors, if
applicable) that originally made such dividend or distribution to the Borrower
and the Restricted Subsidiaries, and (D) the Borrowing Base Utilization
Percentage is less than 80% immediately after giving effect to such Investment
and all related contemporaneous transactions. Investments under this Section
9.05(n) shall be valued at the time made and without taking into account
subsequent changes in the value thereof.”


2.66    Amendment to Section 9.06. Section 9.06 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.06    Nature of Business; No International Operations. The Parent
Guarantor and Borrower will not, and will not permit any of the Restricted
Subsidiaries to, allow any material change to be made in the character of their
business as an independent oil and gas exploration and production company.
Except for expenses in the ordinary course of business as to the properties
described on Schedule 9.06, from and after the date hereof, the Parent
Guarantor, the Borrower

35



--------------------------------------------------------------------------------

        

and the Restricted Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States of America or in the offshore federal waters of the United States
of America and they will not form or acquire any Restricted Subsidiaries that
are Foreign Subsidiaries.”


2.67    Amendment to Section 9.07. Section 9.07 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.07    Limitation on Leases. The Parent Guarantor and the Borrower
will not, and will not permit the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever (real or personal but excluding Capital Leases
and leases of Hydrocarbon Interests), under leases or lease agreements which
would cause the aggregate amount of all payments made by the Parent Guarantor,
the Borrower and the Restricted Subsidiaries pursuant to all such leases or
lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $5,000,000 (net of any sub-leases) in any period of
twelve consecutive calendar months during the life of such leases.”


2.68    Amendment to Section 9.09. Section 9.09 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.09    ERISA Compliance. The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, at any time:


(a)    Engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent Guarantor, the Borrower, a Restricted
Subsidiary or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed by Chapter 43 of Subtitle D of the Code.


(b)    Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent Guarantor, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate is required to pay as contributions
thereto.


(c)    Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to (i)
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability or (ii) any
employee pension benefit plan,

36



--------------------------------------------------------------------------------

        

as defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA,
section 302 of ERISA or section 412 of the Code.”


2.69    Amendment to Section 9.10. Section 9.10 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.10    Sale or Discount of Receivables. Except for receivables
obtained by the Parent Guarantor, the Borrower or any Restricted Subsidiary out
of the ordinary course of business or the settlement of joint interest billing
accounts in the ordinary course of business or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in
the ordinary course of business in connection with the compromise or collection
thereof and not in connection with any financing transaction, the Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.”


2.70    Amendment to Section 9.11. Section 9.11 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.11    Mergers, Etc. Neither the Parent Guarantor, the Borrower, nor
any Restricted Subsidiary will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person, except that the Parent Guarantor, the Borrower or any Restricted
Subsidiary may merge or consolidate with, or sell, lease or otherwise dispose of
all or substantially all of its Property to, the Parent Guarantor, the Borrower
or any Restricted Subsidiary, but (a) in the case of a merger involving a
Guarantor, a Guarantor must be the surviving entity, and (b) notwithstanding
clause (a), in the case of a merger involving the Borrower, the Borrower must be
the surviving entity.”


2.71    Amendment to Section 9.12. Section 9.12 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.12    Sale of Properties. The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, sell, assign,
farm-out, convey or otherwise transfer or dispose of any Property except for (a)
the sale or other disposition of Hydrocarbons in the ordinary course of
business; (b) as long as no Default exists, farmouts of undeveloped acreage and
assignments in connection with such farmouts (provided that if such farmout is
of Oil and Gas Property included in the most recent Borrowing Base, such
disposition is included in the 5% basket below); (c) the sale or other
disposition of equipment that is no longer necessary for the business of the
Parent Guarantor, the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use; (d) the sale or other
disposition (including Casualty Events) of any Oil and Gas Property or any
interest therein or any Restricted Subsidiary owning Oil and Gas Properties;
provided that

37



--------------------------------------------------------------------------------

        

(i) 100% of the consideration received in respect of such sale or other
disposition shall be cash, (ii) the consideration received in respect of such
sale or other disposition shall be equal to or greater than the fair market
value of the Oil and Gas Property, interest therein or Restricted Subsidiary
subject of such sale or other disposition (as reasonably determined by the
Parent Guarantor or the Borrower and, if requested by the Administrative Agent,
the Parent Guarantor or the Borrower shall deliver a certificate of a
Responsible Officer of the Parent Guarantor or the Borrower certifying to that
effect), (iii) if such sale or other disposition of Oil and Gas Property or a
Restricted Subsidiary owning Oil and Gas Properties (including farmouts of
proved reserves under (b)) included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a fair market value in excess of five percent (5%) of the Borrowing Base as
then in effect (as determined by the Administrative Agent), individually or in
the aggregate, the Borrowing Base shall be reduced, effective immediately upon
such sale or other disposition, by an amount equal to the value, if any,
assigned such Property in the most recently delivered Reserve Report and (iv) if
any such sale or other disposition is of a Restricted Subsidiary owning Oil and
Gas Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary; (e) sales or other dispositions to the
Borrower or a Guarantor; (f) sales or other dispositions permitted by Section
9.04(a), Section 9.05(n) or Section 9.14(b); (g) sales or other dispositions of
Equity Interests in Unrestricted Subsidiaries; and (h) sales and other
dispositions of Properties not regulated by Section 9.12(a) to (g) having a fair
market value not to exceed $2,500,000 during any six-month period.”


2.72    Amendment to Section 9.13. Section 9.13 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.13    Environmental Matters. The Parent Guarantor and the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to a Release or
threatened Release of Hazardous Materials, exposure to any Hazardous Materials,
or to any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.”


2.73    Amendment to Section 9.14. Section 9.14 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.14    Transactions With Affiliates.


(a)    The Parent Guarantor and the Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any

38



--------------------------------------------------------------------------------

        

service, with any Affiliate (other than the Restricted Subsidiaries of the
Parent Guarantor) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.


(b)    Notwithstanding subsection (a), the Parent Guarantor, the Borrower and
the Restricted Subsidiaries may enter into any transaction contemplated by: (i)
Section 9.03(h), Section 9.04(a), Section 9.05(n), Section 9.12(g) or Section
9.19; or (ii) (A) any agreement entered into in connection with the formation,
capitalization or operation of the master limited partnership permitted by
Section 9.05(n)(i) with respect to formation and governance of such Unrestricted
Subsidiaries, contributions of assets to such Unrestricted Subsidiaries, the
assumption of liabilities by such Unrestricted Subsidiaries, state and local tax
sharing or the management, administration, and operation of such Unrestricted
Subsidiaries or the underwriting, offer and sale of securities, in each case
that, in the good faith judgment of the Parent Guarantor’s board of directors,
are on terms and conditions reasonably comparable to those in effect with other
similarly situated MLPs or otherwise fair to the Parent Guarantor, the Borrower
and the Restricted Subsidiaries, from a financial point of view; and (B) any
amendment, restatement, replacement or other modification of any of such
agreements.”


2.74    Amendment to Section 9.15. Section 9.15 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.15    Subsidiaries. The Parent Guarantor and the Borrower will not,
and will not permit any of the Restricted Subsidiaries to, create or acquire any
additional Subsidiaries, unless the Parent Guarantor or the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.14(b), to the extent required thereby. The Parent
Guarantor and the Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, sell, assign or otherwise dispose of any Equity Interests in
any Restricted Subsidiary except in compliance with Section 9.12(d), (e), (f),
(g) or (h). The Parent Guarantor, the Borrower and the Restricted Subsidiaries
shall have no Restricted Subsidiaries that are Foreign Subsidiaries.”


2.75    Amendment to Section 9.16. Section 9.16 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any contract,
agreement or understanding (other than this Agreement, the Security Instruments,
the agreements creating Liens permitted by Section 9.03(c), the instruments or
agreements evidencing the Senior Unsecured Notes or any Permitted Refinancing
Debt in respect thereof, usual and customary restrictions on the pledge or
transfer of equity interests

39



--------------------------------------------------------------------------------

        

in certain joint ventures, usual and customary restrictions in purchase and sale
agreements relating to the Property subject thereof, restrictions on the
granting of Liens contained in agreements subject to Excepted Liens,
restrictions on the granting of Liens on the Equity Interests in Unrestricted
Subsidiaries, restrictions in agreements of the types contemplated by Section
9.14(b), and restrictions on the granting of Liens in licenses, easements and
leases entered into in the ordinary course of business) which in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith.”


2.76    Amendment to Section 9.17. Section 9.17 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.17    Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any of the Restricted
Subsidiaries that would require the Borrower or any of Restricted Subsidiaries
to deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 500,000 Mcf of gas (on an mcf equivalent basis)
in the aggregate.”


2.77    Amendment to Section 9.18. Section 9.18 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.18    Swap Agreements.


(a)    The Parent Guarantor and the Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any Swap Agreements with any
Person other than (i) Swap Agreements in respect of commodities (A) with an
Approved Counterparty, (B) the notional volumes for which (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, (I) for the period of 24
months after such Swap Agreement is executed, 85% of the reasonably anticipated
projected production from their Oil and Gas Properties which are classified as
proved as of the date such Swap Agreement is entered into for each month during
such 24 month period for each of crude oil and natural gas, calculated
separately and determined by reference to the most recently delivered Reserve
Report and (II) for the period of 25 to 60 months after such Swap Agreement is
executed, 75% of the reasonably anticipated projected production from their Oil
and Gas Properties which are classified as proved as of the date such Swap
Agreement is entered into for each month during such 25 to 60 month period for
each of crude oil and natural gas, calculated separately and determined by
reference to the most recently delivered

40



--------------------------------------------------------------------------------

        

Reserve Report, and provided that in each instance, no such Swap Agreement shall
have a tenor of more than 60 months after such Swap Agreement is entered into,
and (ii) Swap Agreements in respect of interest rates with an Approved
Counterparty effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and the Restricted Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate. In no event shall any Swap Agreement (other than Secured
Swap Agreements) contain any requirement, agreement or covenant for the Borrower
or any Restricted Subsidiary to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.


(b)    No Swap Agreements shall be entered into for speculative purposes.”


2.78    Amendment to Article IX. Article IX is hereby amended by adding the
following Section 9.19:


“Section 9.19    Designation of Restricted and Unrestricted Subsidiaries.


(a)    Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of
June 9, 2014 or thereafter, in compliance with Section 9.19(b) or (d), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.


(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly or to be
formed or newly or to be acquired Subsidiary, as an Unrestricted Subsidiary if
(i) prior, and immediately after giving effect, to such designation, neither a
Default nor a Borrowing Base deficiency would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the Borrower’s and
its Restricted Subsidiaries’ direct ownership interests in such Subsidiary and
such Investment would be permitted to be made at the time of such designation
under Section 9.05(n). Except as provided in this Section 9.19(b), no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary.


(c)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if immediately after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
exists, (iii) the Borrower complies

41



--------------------------------------------------------------------------------

        

with the requirements of Section 8.14(b) and Section 8.18 and (iv) the Borrower
and/or one or more Restricted Subsidiaries owns all of the Equity Interests in
such Subsidiary. Any such designation shall be treated as a cash dividend to the
Borrower in an amount equal to the lesser of the fair market value of the
Borrower’s and its Restricted Subsidiaries’ direct ownership interests in such
Subsidiary or the amount of the Borrower’s and its Restricted Subsidiaries’
aggregate investment previously made for purposes of the limitation on
Investments under Section 9.05(n). Upon the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, all Investments previously made in such
Unrestricted Subsidiary shall no longer be counted in determining the limitation
on Investments under Section 9.05(n).


(d)    Each Subsidiary of an Unrestricted Subsidiary shall automatically be
designated as an Unrestricted Subsidiary.


(e)    Upon designation of a Restricted Subsidiary as an Unrestricted Subsidiary
in compliance with Section 9.19(b), (i) such Subsidiary shall be automatically
released from all obligations, if any, under the Loan Documents, including the
Guaranty Agreement and all other applicable Security Instruments and (ii) all
Liens granted pursuant to the Guaranty Agreement and all other applicable
Security Instruments on the Property of, and the Equity Interests in, such
Unrestricted Subsidiary shall be automatically released.”


2.79    Amendment to Sections 10.01(c) through (g). Sections 10.01(c) through
(g) are hereby amended by deleting such Sections in their entirety and replacing
it with the following:


“(c)    any representation or warranty made or deemed made by or on behalf of
the Parent Guarantor, the Borrower or any Restricted Subsidiary in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made or deemed
made.


(d)    the Parent Guarantor, the Borrower or any Restricted Subsidiary shall
fail to observe or perform any covenant, condition or agreement contained in
Section 8.01(h), Section 8.01(l), Section 8.02, Section 8.03, Section 8.14,
Section 8.15 or in ARTICLE IX.


(e)    the Parent Guarantor, the Borrower or any Restricted Subsidiary shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in Section 10.01(a), Section 10.01(b)
or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the

42



--------------------------------------------------------------------------------

        

request of any Lender) or (B) a Responsible Officer of the Borrower otherwise
becoming aware of such default.


(f)    the Parent Guarantor, the Borrower or any Restricted Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable.


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Parent Guarantor, the Borrower or any
Restricted Subsidiary to make an offer in respect thereof, other than with
respect to Senior Unsecured Notes or Permitted Refinancing Debt in respect
thereof, if, at the time of the payment or Redemption thereof, a Redemption
thereof could have been made pursuant to Section 9.04(b).”


2.80    Amendment to Sections 10.01(k) and (l). Sections 10.01(k) and (l) are
hereby amended by deleting such Sections in their entirety and replacing it with
the following:


“(k)    (i) one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the Parent
Guarantor, the Borrower, any Restricted Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Guarantor, the Borrower or any Restricted Subsidiary to enforce any such
judgment.


(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Parent Guarantor, the Borrower or any other Guarantor party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Parent Guarantor, the Borrower, any Restricted Subsidiary or any Affiliate shall
so state in writing.”



43



--------------------------------------------------------------------------------

        

2.81    Amendment to Section 11.10. Section 11.10 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 11.10        Authority of Administrative Agent to Release Collateral
and Guarantors. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to (i) release any collateral that is permitted to be sold
or released pursuant to the terms of the Loan Documents, (ii) release any
Guarantor from the Guaranty Agreement pursuant to the terms hereof or thereof
and (iii) subordinate any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.03. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments, releases of guarantees or other documents reasonably requested by
the Borrower in connection with (A) any sale or other disposition of Property to
the extent such sale or other disposition is permitted by the terms of Section
9.12 or is otherwise authorized by the terms of the Loan Documents or (B) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with Section 9.19(b).”


2.82    Amendment to Section 12.02(a). Section 12.02(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, each other Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries therefrom shall in
any event be effective unless the same shall be permitted by Section 12.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.”


2.83    Amendment to Section 12.03(b). Section 12.03(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:



44



--------------------------------------------------------------------------------

        

“(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE PARENT GUARANTOR,
THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES TO COMPLY WITH THE TERMS OF
ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE PARENT GUARANTOR, THE BORROWER OR ANY OTHER
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A)
ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE PARENT GUARANTOR, THE BORROWER AND THE RESTRICTED SUBSIDIARIES BY THE
PARENT GUARANTOR, THE BORROWER AND THE RESTRICTED SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT

45



--------------------------------------------------------------------------------

        

OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT GUARANTOR, THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE PARENT
GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL HAZARDOUS
MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE PARENT
GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE PARENT GUARANTOR, THE BORROWER OR ANY RESTRICTED SUBSIDIARY,
(xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT GUARANTOR,
THE BORROWER OR ANY RESTRICTED SUBSIDIARY, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


2.84    Amendment to Section 12.04(e). Section 12.04(e) is hereby amended by
deleting such Section in its entirety and replacing it with the following:



46



--------------------------------------------------------------------------------

        

“(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries to file a registration statement with the SEC or to qualify the
Loans under the “Blue Sky” laws of any state.”


2.85    Amendment to Section 12.08. Section 12.08 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 12.08    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Parent Guarantor, the Borrower or any of the Restricted Subsidiaries against
any of and all the obligations of the Parent Guarantor, the Borrower or any of
the Restricted Subsidiaries owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.02(c) and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Indebtedness owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Parent Guarantor, the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.”


2.86    Amendment to Exhibit D. Item (c) of Exhibit D is hereby amended by
deleting the term “Subsidiary” and replacing it with the term “Restricted
Subsidiary”.


2.87    Amendment to Schedule 7.14. Schedule 7.14 is hereby amended by deleting
such Schedule in its entirety and replacing it with Schedule 7.14 attached
hereto.

47



--------------------------------------------------------------------------------

        



Section 3.    Conditions Precedent. This First Amendment shall become effective
on the date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
3.1    The Administrative Agent shall have received (a) from all of the Lenders,
the Guarantors and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person and (b) the Borrower and Guarantors, as applicable, counterparts
(in such number as may be requested by the Administrative Agent) of the
amendment to the Guaranty Agreement incorporating Restricted Subsidiary
concepts.
3.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
3.3    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this First Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date,
(ii)    no Default or Event of Default has occurred and is continuing, and

48



--------------------------------------------------------------------------------

        

(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
4.3    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
4.4    NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.5    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.6    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this First Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.
4.7    Severability. Any provision of this First Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

49



--------------------------------------------------------------------------------

        

4.8    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
4.9    Loan Document. This First Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]



50



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


 
DIAMONDBACK O&G LLC, as Borrower
 
 
 
 
 
 
 
By:
Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
DIAMONDBACK ENERGY, INC.,
as the Parent Guarantor
 
 
 
 
 
 
 
By:
Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer



 
DIAMONDBACK E&P LLC,
as a Guarantor
 
 
 
 
 
 
 
By:
Teresa L. Dick
 
Name:
Teresa L. Dick
 
 
 
 
VIPER ENERGY PARTNERS LLC,
as a Guarantor
 
 
 
 
 
 
 
By:
Teresa L. Dick
 
Name:
Teresa L. Dick
 
Title:
Chief Financial Officer






SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick J. Fults
 
 
 
Name:
Patrick J. Fults
 
 
 
Title:
Vice President
 
 
 
 






SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
AMEGY BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ JB Askew
 
 
 
Name:
JB Askew
 
 
 
Title:
Assistant Vice President
 
 
 
 








SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tara McLean
 
 
 
Name:
Tara McLean
 
 
 
Title:
Vice President
 
 
 
 


SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        



 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Morris
 
 
 
Name:
David Morris
 
 
 
Title:
Authorized Officer
 
 
 
 






2



--------------------------------------------------------------------------------

        



 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Higgins
 
 
 
Name:
Michael Higgins
 
 
 
Title:
Director
 
 
 
 






3



--------------------------------------------------------------------------------

        



 
 
CREDIT SUISSE AG, CAYMAN ISLANDS
 
 
BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nupur Kumar
 
 
 
Name:
Nupur Kumar
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Samuel Miller
 
 
 
Name:
Samuel Miller
 
 
 
Title:
Authorized Signatory






4



--------------------------------------------------------------------------------

        



 
 
IBERIABANK,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ W. Bryan Chapman
 
 
 
Name:
W. Bryan Chapman
 
 
 
Title:
Executive Vice President
 
 
 
 






5



--------------------------------------------------------------------------------

        



 
 
SUNTRUST BANK,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chulley Bogle
 
 
 
Name:
Chulley Bogle
 
 
 
Title:
Vice President
 
 
 
 






6



--------------------------------------------------------------------------------

        



 
 
THE BANK OF NOVA SCOTIA,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alan Dawson
 
 
 
Name:
Alan Dawson
 
 
 
Title:
Director
 
 
 
 














7



--------------------------------------------------------------------------------




 
 
WEST TEXAS NATIONAL BANK,
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Whigham
 
 
 
Name:
Chris Whigham
 
 
 
Title:
Senior Vice President
 
 
 
 








SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




SCHEDULE 7.14
SUBSIDIARIES AND PARTNERSHIPS
Restricted Subsidiaries
Jurisdiction of Organization
Organizational Identification Number
Principal Place of Business and Chief Executive Office
Diamondback O&G LLC
Delaware
4459932
500 West Texas
Suite 1225
Midland, Texas 79701
Diamondback E&P LLC
Delaware
5111299
500 West Texas
Suite 1225
Midland, Texas 79701
Viper Energy Partners LLC
Delaware
5401217
500 West Texas
Suite 1225
Midland, Texas 79701
 
 
 
 
Unrestricted Subsidiaries
Jurisdiction of Organization
Organizational Identification Number
Principal Place of Business and Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 




SCHEDULE 7.14

